                                                                                                                              ~·-
       .,
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                              FILED
                                                                                                        n
                                                                                                                   NOV l 4 2019
                                       UNITED STATES DISTRICT COUR
                                            SOUTHERN DISTRJCT OF CALIFORNIA                                 ssu{,T?~~ g~~wCi§;UTY
                                                                                                                      1                NIA

                 UNITED STATES OF AMERJCA                                JUDGMENT IN A CRI~:;tt; CASE"
                                  V.                                     (For Offenses Committed On or After November I, 1987)
              DAVID HERNANDEZ-JUAREZ (1)
                                                                            Case Number:        3:19-CR-03794-LAB

                                                                         Sandra Hourani
                                                                         Defendant's Attorney
USM Number                        87224-298

 • -
THE DEFENDANT:
IZI pleaded guilty to count(s)          One of the Information

 D  was found guilty on count( s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section/ Nature of Offense                                                         Count
      18:1546(A)- Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)           1




     The defendant is sentenced as provided in pages 2 through    _ ___:2:__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                    is          dismissed on the motion of the United States.
1ZJ Assessment:      $100.00 - waived


D     JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
IZI   No fine                  D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                        November 12 2019


                                                                        HON. LARRY ALAN BURNS
                                                                        CHIEF UNITED STATES DISTRJCT JUDGE
  AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

   DEFENDA."IT:            David Hernandez-Juarez (1)                          Judgment-Page 2 of2
   CASE NUMBER:            3:19-CR-03794-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3: l 9-CR-03 794-LAB
